Citation Nr: 1703281	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-24 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to February 2006. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2015.  

In December 2015, the Board remanded the issue on appeal to the RO for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded once more to make a further attempt to schedule the Veteran for a VA examination.  

The Board previously remanded this matter in December 2015 to obtain a new VA examination.  Upon remand, a VA examination was scheduled for February 2016, but the Veteran was not able to report to the examination.    

In a February 2016 statement, the Veteran explained that he could not make the examination because he was a truck driver on arctic ice roads.  This job required him to go away for weeks, and he never knew when he would be back.  

In further support of the claim, the Veteran submitted an August 2015 medical report from a private doctor.  Unfortunately, this report does not contain all of the findings needed to fully evaluate the severity of the condition in accordance with VA's rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  

Thus, a new VA examination is still needed.  As his circumstances might have changed, the Board finds that one further attempt to arrange this VA examination is reasonable.  

Accordingly, the case is REMANDED for the following actions:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected left foot condition.  To the extent reasonable and practicable, the scheduling facility should coordinate closely with the Veteran to ensure that the VA examination is scheduled for a date and time when he will be available. 

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's left foot condition.  

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

2.  After completing all action set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

